Citation Nr: 1218605	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in an August 2008 video conference hearing.  

The issue on appeal was before the Board in October 2008 and May 2011.  It was remanded both times for additional evidentiary development. 


FINDING OF FACT

An acquired psychiatric disability was not present during the appellant's active service, a psychosis was not diagnosed within one year of service separation, and the preponderance of the probative evidence demonstrates that the appellant does not have an acquired psychiatric disability, including PTSD, which is causally related to his active service or any incident therein.


CONCLUSION OF LAW

The requirements for establishing service connection for an acquired psychiatric disability, including PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a February 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was thereafter adjudicated in August 2006 after the Veteran had time to submit argument and evidence in response to the VCAA letters.  In November 2008, the Veteran was provided with notification regarding claim of entitlement to service connection for PTSD based on allegations of a personal assault.  The case was thereafter adjudicated in December 2010 after the Veteran had time to submit argument and evidence in response to the VCAA letter.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service personnel records, service treatment records, post-private medical records, post-service VA medical records and records from the Social Security Administration.  Electronic records from Virtual VA were reviewed.  Attempts were made to confirm the Veteran's reported stressors through the appropriate channels.  

The Board acknowledges that the Veteran was not afforded a VA examination and VA has not otherwise obtained a medical opinion in connection with the claim.  However, as explained in more detail below, there is no competent and credible evidence of any of the in-service incidents upon which diagnoses of mental disorders, to include PTSD, were made.  Any opinion as to the etiology of the mental disorders based on the Veteran's self-reported history without objective confirmation would be without probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Based on these facts, no examination or medical opinion is required.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service connection 

In February 2006, the Veteran submitted a claim of entitlement to service connection for PTSD.  In August 2006, the RO denied the claim.  The Veteran has perfected an appeal with the denial of service connection for PTSD.  The Board had previously changed the issue on appeal to entitlement to service connection for an acquired psychiatric disorder to reflect the medical evidence in the claims file.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition to the criteria set forth above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2011).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service personnel records reveal that then Veteran's principal duty while stationed at Fort Sam Houston from January 1986 to March 1988 was a wrecker mechanic.  He was assigned to the 507th Medical Company at the time.  The Veteran was assigned to a unit in Korea from March 1988 to March 1989.  His principal duty was light vehicle mechanic.  From April 1989 to November 1990, the Veteran's principal duty was light wheel vehicle mechanic.  While in Korea, the Veteran served for a period of time as a light wheel vehicle mechanic/recovery operations supervisor for the 2nd Infantry Division. 

Initially, the Board notes there is no evidence of the presence of psychosis to a compensable degree within one year of discharge which would allow for the grant of service connection on a presumptive basis.  The separation examination was silent as to the presence of any mental disorders.  There are no medical records associated with the claims file dated within one year of discharge.  The Veteran has not alleged that he had a psychosis within one year of discharge.  Service connection is not warranted for a psychosis on a presumptive basis.   

The Board finds that service connection is not warranted for PTSD as the evidence of record demonstrates that there is no verified stressor upon which a diagnosis of PTSD was based.  

Associated with the claims file is evidence from a health care provider which links PTSD to the Veteran's active duty service.  A VA psychologist, S. S., Ph.D., conducted a psychological evaluation in January 2006.  The Veteran informed the clinician that he thought he had some PTSD symptoms related to his military service.  The Veteran reported he served in Korea for 12 months and then in Fort Sam Houston where his occupational specialty changed to Med-Evac.  He was part of an air ambulance team which rescued and recovered victims.  The Veteran reported a number of in-service incidents he found traumatic.  There was an incident where a truck accidentally ran through a village and killed many pedestrians on the street.  The Veteran was part of the recovery team pulling out bodies.  The Veteran informed the clinician that he spent days or weeks on the Demilitarized Zone (DMZ) in Korea.  He reported one night, there was a shooting and he was part of the recovery team.  There were no American soldiers who were wounded but there were possible bodies of North Koreans.  They did not pick up any bodies but this was very dangerous work.  The Veteran described one incident where he was walking back to his base when two Koreans, unknown to the Veteran, jumped out of a car and attacked him for no good reason.  The Veteran reported he beat the men up and he was not injured.  Another incident was when the Veteran was training and a hand grenade simulator was thrown at him.  The explosion reportedly burned the Veteran's face and he was treated by medics.  There was another incident where a Texas town was flooded.  The Veteran was involved in the recovery of bodies.  The pertinent diagnosis was chronic adjustment disorder with mixed emotional features related to traumatic experiences in the military.  Another diagnosis was depressive disorder not otherwise specified.  The examiner found the Veteran did not qualify for a full diagnosis of PTSD although he had some symptoms.  The clinician found the Veteran had some mild depressive symptoms, possibly related to medical problems or the steroids required to treat some of the medical problems.  He had some adjustment issues which were more chronic, related to what the Veteran reports as traumatic incidents when he served in Korea in the military as part of a recovery and rescue Med-Evac team.  

In March 2006, the same psychologist wrote that the Veteran had some mild depressive symptoms possibly related to his medical problems or the steroids required to treat some of the problems.  The Veteran also had some adjustment issues which were more chronic related to what he reported were traumatic incidents when he served in Korea in the military as part of a recovery and rescue Med-Evac team.  Numerous subsequent clinical records prepared by this clinician include this language.  

In September 2006, it was written that the Veteran was depressed due to an inability to work due to his medical condition.  With regard to PTSD, it was noted the Veteran had numerous traumatic events including numerous recovery and rescue operations of army vehicles after fatal accidents with some of the dead in or under vehicles.  He was also exposed to rioting in Korea in 1988 during the Olympics.  The Veteran recovered numerous army vehicles involved in crashes.  After one accident when a truck lost its brakes and crashed through a town the Veteran had to lift the crashed truck with his crane to get the bodies out.  He also informed the clinician that he was jumped by two Koreans who tried to pull the Veteran into a cab by pulling his shirt over his head.  The Veteran fought back and, in the end, his attackers were down in the street.  The military police initially thought the Veteran had assaulted the civilians but no charges were brought.  The clinician noted the Veteran had symptoms of PTSD and depression exacerbated by the decline in his health due to medical problems.  The Axis I diagnosis was depression not otherwise specified and PTSD.  

In September 2007, the Veteran informed a clinician that he had nightmares weekly regarding a truck which accidentally ran through a village and killed people.  The Veteran indicated he was part of the recovery team pulling out bodies.  There were other incidents but this one bothered the Veteran the most.  Testing was conducted.  The clinician opined that psychometric findings were inconsistent with information gathered during the diagnostic and social history interviews for the presence and level of symptomatology.  The examiner determined that, given this inconsistency, conclusions about a PTSD diagnosis based on the psychometric findings cannot be advanced.  The Axis I diagnosis was anxiety disorder not otherwise specified.  The clinician found that overall the Veteran appeared to be experiencing PTSD symptoms on a chronic basis.  The clinical picture was further complicated by a history of depressive features and questioned alcohol abuse.  

In December 2008, the VA psychologist, S. S., Ph.D., wrote that the Veteran had been receiving treatment for depression since 2006 which, in part, may have been related to medical problems and/or his medications needed for treatment and alcohol abuse.  In addition, the Veteran noted some PTSD symptoms related to his military experiences.  Stressors were reported.  The Veteran was involved in an incident where a truck lost its brakes and accidentally ran through a village.  The Veteran was part of the recovery team who had to lift the truck with a crane to get all the dead bodies out.  At least four people were killed and there were arms and body parts which had to be recovered.  The Veteran spent days on the DMZ.  One night, there was a shooting.  He was part of the recovery team.  There were no American soldiers wounded but there were possibly bodies of North Koreans.  They did not pick up any bodies but this was a very dangerous situation.  There was an incident where the Veteran was jumped by two civilians who tried to drag him into a car.  The Veteran beat the men up and was not injured.  In April or May of 1988, the Veteran's tent caught on fire while he was inside sleeping in a sleeping bag.  All the men managed to get out.  In 1988, the Veteran drove another soldier to Seoul where they had to drive in an area where students were rioting.  The psychologist wrote that the Veteran was employed in rescuing and recovering victims, a job which likely required him to be involved in situations which would be potentially traumatic for him and others.  The psychologist wrote that the Veteran did develop some PTSD symptoms which had become more evident as his physical health deteriorated.  Now that the Veteran cannot work like he once did, he is depressed.  In this climate, PTSD symptoms can be more prominent.  

Significantly, all the medical records which reference the presence of PTSD in any way and link it to the Veteran's active duty service, are all based on stressors for which no objective verification has been obtained.  With the exception of the allegation of participation in a shooting on the DMZ, the stressors reported by the Veteran did not involve participation in combat and required objective confirmation.  38 C.F.R. § 3.304(f).  

The non-combat stressors reported by the Veteran and noted in clinical records consist of the following: having a grenade simulator exploding in the Veteran's face, causing burns and necessitating the Veteran being treated by medics; participating in the recovery of a truck which lost its brakes and crashed into a village, killing civilians; being assaulted in Korea by two civilians which resulted in the military police being involved; serving as a crewmember on a Med-Evac and participating in flood rescue operations in Texas; exposure to rioting in Korea when driving a friend; and being in a sleeping bag in a tent while sleeping when the tent caught on fire.

Attempts to verify these non-combat stressors were unsuccessful or attempts to verify them would be fruitless.  In August 2007, the Center for Unit Records and Research wrote that it was unable to locate any unit records submitted by the Veteran's unit for the time period the Veteran was assigned.  Research was coordinated with the United States Army Combat Readiness Center regarding the incident described by the Veteran.  Army safety data records do not reflect the incident.  This statement refers to the alleged truck accident which resulted in civilian deaths.  In January 2009, the Director of the U. S. Army Crime Records Center indicated that his unit could find no record of the Veteran being assaulted outside Camp Casey, Korea in March 1988.  In September 2009, the United States Joint Service Records Research Center (JSSRC) responded to a request for stressor verification of the reported motor vehicle accident which occurred in April or May of 1988 when a wrecker crashed into a village.  It was written that research was coordinated with the U.S. Army Combat Readiness/Safety Center.  Research was conducted into all ground vehicle accidents which were reported as taking place in the Republic of Korea from April 1, 1988 to March 15, 1989.  They were unable to locate a report of the incident described by the Veteran or one similar to it during the pertinent time period.  

The Veteran's allegation of being in a tent fire is unverifiable.  In December 2008, the VA psychologist referenced a stressor wherein the Veteran reported there was a tent fire in April or May of 1988 but no one was hurt.  The Veteran did not provide any further descriptive information.  The Board finds it highly unlikely that a tent fire would be recorded in the military records if such an incident did not result in any injury or loss of life.  The Veteran did not indicate, in any way, that the incident was reported or recorded in military records.  

The Veteran's allegation of driving a friend through rioting in Seoul is unverifiable.  The Veteran only provided a year when the incident occurred.  He did not indicate that he was attacked or injured in any way.  The Board finds it highly unlikely that this incident would have been recorded in any military record which would document the Veteran's presence at the rioting.  This is not a combat situation and objective documentation of the Veteran's participation in the alleged stressor is required.  The Veteran has not submitted any buddy statements in support of the claim.  

While the Veteran is competent to report his experiences in service, for reasons explained in greater detail below, the reliability and credibility of the reported stressors is not established.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).    

The Veteran has claimed that he was a member of a Med-Evac team which participated in flood rescue operations in Texas.  He informed a VA psychologist in January 2006 that he served at Fort Sam Houston where his occupational specialty changed to 507 Med-Evac.  The service personnel records document, however, that while stationed at Fort Sam Houston, the Veteran's duty MOS was 63B10, light wheel vehicle mechanic.  When he was assigned to Korea, his MOS stayed the same.  When he was thereafter transferred to Maine, his MOS was 63B20.  The service personnel records also document that the Veteran has never undergone any specialized training to be a crew member on a helicopter.  There is no indication that he received any type of medical training nor any training on the mechanical systems of a helicopter.  The Board finds it highly unlikely that an untrained soldier such as the Veteran would be tasked to participate in any helicopter operations, let alone rescue operations.  The Board finds it more likely than not that, if the Veteran did participate as a member of a Med-Evac team, he would receive some type of specialized training.  Furthermore, this participation most likely would have been reflected somewhere in the service personnel records.  The Board finds the Veteran's service records showing his assignment as a vehicle mechanic to be highly probative as to his MOS during service and that his assertions as to having a Med Evac MOS are not credible.

In January 2006, the Veteran informed a clinician that a military truck had run through a village and killed many civilians.  The Veteran was part of the recovery team pulling bodies out.  In September 2007, the Veteran informed a clinician that he had nightmares about a truck which accidentally ran through a village and killed people.  He alleged he was part of the recovery team pulling out bodies.  The Veteran testified in August 2008 that there was a major truck accident where a truck ran over a cab and also hit a bus and a van.  The Veteran informed the clinician that he actually participated in the removing of the bodies.  In December 2008 a VA psychologist wrote that the Veteran was involved with recovery operations when a truck lost its brakes and went through a village.  At least four people were killed and there were arms and body parts lying around.  The Veteran submitted a stressor statement pertaining, in part, to the truck accident.  He wrote that at least 15 civilians were killed.  In another stressor statement, the Veteran wrote that a wrecker lost its brakes and crashed into a village.  It hit a bus full of people, ran over a cab with 4 people in it, flattening the cab, and it also went through storefronts and hit other people on the street killing them and pinning them under the truck.  The Veteran had to help pull bodies out of the truck.  

The Veteran submitted a copy of a letter he reportedly sent to his parents while he was on active duty.  The postmark for the letter is May 1988.  In the letter, the Veteran described an accident when a wrecker lost its brakes going down a hill and into a small village.  The truck ran over a Korean cab, killing the driver and passenger.  The truck then hit six stores and also hit two people walking on the street, killing them.  When the Veteran arrived on the scene, they were taking the bodies out of the cab in pieces.  When the Veteran went to the wrecker, the two people it had hit on the street were still jammed under the truck.  The Veteran wrote that he had to wait for them to take the bodies from under the truck before he was able to haul it away.  

The Veteran has provided conflicting accounts of the number of people who were killed, the extent of the damage caused by the truck and, significantly, the Veteran's own participation in the recovery efforts - either actually helping move bodies or waiting for bodies to be removed prior to working on the accident.  The Board finds that, while it is possible to be mistaken regarding the amount of casualties caused by an accident, it is not possible to mistake whether a participant in an accident scene actually removed bodies from the crash or merely waited for bodies to be removed prior to recovering the damaged vehicle.  These discrepancies cause the Board to place reduced probative value on the Veteran's self-reported military history.  Significantly, attempts to verify this claimed stressor have been unsuccessful.  The Board notes that if the truck accident occurred as reported by the Veteran that resulted in the deaths of civilians, this would likely have been documented in military records.  The lack of objective documentation of such a significant occurrence causes the Board to question the credibility of the information being provided.  

This lack of objective evidence of alleged traumatic events is carried on regarding the Veteran's allegation of being subjected to an explosion by a hand grenade simulator during basic training.  He alleged he was treated by medical personnel after the injury.  The service treatment records were completely silent as to any treatment for a blast injury.  The Board finds that, if such an accident occurred which resulted in the Veteran receiving treatment for burns to his face, this would likely have been recorded in the service treatment records.  The Veteran has also alleged that he was jumped by two Koreans and beat them up.  Thereafter, the military police and the Veteran's commanding officer were reportedly involved.  However, there is no record of a criminal complaint or investigation regarding the incident.  If the Veteran was assaulted by two civilians which resulted in the military police and his commanding officer being involved, there would likely have been some objective evidence of this in the Veteran's military records or the records of the U.S. military's criminal investigation division.  The failure of this objective confirmation of the reported assault again caused the Board to place reduced probative value on the Veteran's self-reported history.  

The Veteran has also alleged that he served on the DMZ in Korea and was part of a "recovery team" which was involved in a shooting where there were possible bodies of North Koreans.  The Board notes, however, that the Veteran's MOS of light wheel vehicle mechanic which is documented in the service personnel records is not a combat MOS, and this reported stressor is not consistent with places, types and circumstances of the Veteran's service.  The Board finds it unlikely that the Veteran would have participated as alleged in a recovery team which was involved in a shooting on the DMZ.  The Veteran was a wheeled vehicle mechanic.  He did not indicate, in any way, that his participation in the alleged shooting involved his duties as a mechanic or operation of a wrecker.  For the same reason, the Board finds it unlikely that the Veteran would be stationed on the DMZ for months.  The service personnel records do not document such an assignment.  Moreover, the Veteran's actual description of the event wherein North Korean bodies may have been involved, also causes the Board to question the Veteran's participation.  The Board finds it highly unlikely that a participant on a recovery team on the DMZ which involved a shooting would be unable to state exactly whether there were or were not any North Korean bodies which were recovered.  Accordingly, the Board finds that the Veteran's lay testimony alone is insufficient to document the occurrence of the reported stressor on the DMZ.  38 C.F.R. § 3.304(f).  Official documentation of the alleged incident was unable to be produced despite inquires being made to the proper sources.  In September 2009, the JSRRC informed VA that the request to verify the Veteran's alleged participation in a shooting on the DMZ was unable to be verified due to a lack of descriptive information regarding the Veteran's unit.  

The Board further notes that in September 2007, the Veteran wrote that he had problems holding a job after his discharge from active duty.  Other evidence of record demonstrates, however, that the Veteran was self-employed as a mechanic who owned his own shop for approximately ten years after discharge.  A September 2006 VA clinical record includes the annotation that the Veteran was in the military until from 1985 to 1993.  He then ran his own auto repair shop until 2003 when medical problems precluded him from working he said.  Moreover, in September 2007 it was noted that psychometric testing revealed responses inconsistent with the diagnostic and social history interviews and were essentially unreliable for purposes of rendering a conclusion regarding PTSD.  Such conflicting information further serves to undermine the Veteran's credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

For the reasons set forth above, the Board finds reason to place no probative value on the Veteran's self-reported history, particularly with regard to his alleged stressors.  

As the only medical evidence of record which diagnoses the presence of PTSD is based on unverified stressors, service connection for PTSD is not warranted.  

With regard to any other acquired psychiatric disorder, the Board finds that service connection is not warranted.  The service treatment records were negative for complaints of, diagnosis of or treatment for any mental disorders.  Clinical examination of all systems, to include psychiatric, were all determined to be normal at the time of the June 1987 service examination.  The Veteran denied having or ever having had depression or excessive worry as well as nervous trouble of any kind on a Report of Medical History he completed in June 1987.  Clinical examination of all systems, to include psychiatric, were all determined to be normal at the time of the February 1989 separation examination.  The Veteran denied having or ever having had depression or excessive worry as well as nervous trouble of any kind on a Report of Medical History he completed in February 1989 in connection with his Army Reserve service.  

The VA psychologist who diagnosed the presence of PTSD or PTSD symptoms also has produced clinical records and statements which include diagnoses of adjustment disorder with mixed emotional features, related to traumatic experiences in the military.  Significantly, a review of these records demonstrates that the only military experiences referenced were the same stressors which were cited as being the cause of the PTSD or PTSD symptoms.  As set out above, those stressors have not been verified.  

While a diagnosis of a mental disorder other than PTSD does not require a verified stressor, the Board finds that the claim must still be denied.  As set out above, the Board has found reason to place no probative value on the Veteran's self-reported military history.  The diagnoses of the acquired psychiatric disorder other than PTSD which are linked to active duty are based solely on the Veteran's self-reported history.  There is no objective evidence documenting that any of the Veteran's reported military experiences occurred.  Any diagnosis based solely on the Veteran's self-reported military history is without probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

A September 2007 clinical record includes an Axis I diagnosis of anxiety disorder not otherwise specified.  The clinician found that, overall the Veteran appeared to be experiencing PTSD symptoms on a chronic basis.  The clinical picture was further complicated by history of depressive features and questioned alcohol abuse.  This clinical record does not link an anxiety disorder to the Veteran's active duty service based on anything other than the unverified stressors reported by the Veteran.  

The only other opinions as the etiology of the Veteran's mental health disorder all link it to post-service problems with the Veteran's health and finances.  

The Veteran underwent a psychological examination in April 2005 in connection with his claim for Social Security benefits.  The Veteran admitted feeling pretty discouraged due to his medical condition.  There was no evidence in the evaluation for a major psychiatric illness.  The Veteran appeared to be intact both emotionally and cognitively.  There was likely dysthymic disorder secondary to a medical condition with mild symptomatology.  The Axis I diagnosis was dysthymic disorder.  

A November 2005 clinical record from a private health care provider includes an assessment of depression.  The clinician felt the Veteran was depressed due to his chronic illness and frustration over loss of independence and ability to take care of himself and his wife.  

A private clinical record dated in January 2006 reveals the Veteran reported he had been having severe mood swings and had been somewhat nasty to his wife.  The pertinent assessment was mood disorder probably due to prednisone and its use and withdrawal.  Another record dated the same month includes a diagnosis of PTSD.  No stressors nor military service were referenced.  

In a May 2006 report from a VA physician which was prepared in connection with the Veteran's claim for Social Security benefits, it was written that the Veteran's medicine created mood swings/depression and unpredictable behavior.  

The competent medical evidence of record demonstrates that the Veteran has a current mental disorder but this is not etiologically linked to the Veteran's active duty service.  

The Board finds service connection is not warranted based on continuity of symptomatology of mental disorders.  The Veteran has not alleged that he had had continuous mental problems since discharge.  Significantly, no health care professional has indicated that the Veteran provided a history of continuous symptoms of mental problems from discharge to the present and linked a current mental disorder to active duty via the allegations of continuity of symptomatology.  

The only other evidence which links a current mental disorder to the Veteran's active duty service is the Veteran's own allegations and testimony.  The Veteran has not shown that he has specialized training sufficient to render an opinion concerning the diagnosis and etiology of psychiatric disorders, as such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's lay opinion as to the diagnosis and etiology of any mental disorder is without probative value.  

After reviewing the totality of the relevant evidence, the Board finds that the preponderance of such evidence is against entitlement to service connection for an acquired psychiatric disorder to include PTSD.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


